McCALEB, Justice.
This is a divorce proceeding in which plaintiff was awarded the care, custody and control of the two minor children of the marriage, Ralph C. and Mark Anthony Labat. From this judgment, defendant was granted “a suspensive and, in the alternative, a devolutive appeal” which plaintiff has moved to dismiss insofar as it stays execution.
Defendant has acquiesced in plaintiff’s motion, which is well founded under the well-settled jurisprudence of this Court. See Kaufman v. Kaufman, 239 La. 500, 118 So.2d 901, and the authorities there cited.
Accordingly, the appeal is dismissed insofar as it suspends the execution of the order awarding plaintiff the custody of his children. In other respects, the appeal remains in full force and effect.